Exhibit 10.3

AMENDMENT TO THE

TESSERA TECHNOLOGIES, INC.

THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN

Pursuant to Section 15(a) of the Tessera Technologies, Inc. Third Amended and
Restated 2003 Equity Incentive Plan (the “Plan”), the Plan is hereby amended
(this “Amendment”) as follows:

Section 11 of the Plan shall be amended in its entirety to read as follows:

 

  11. Automatic Awards to Non-Employee Directors.

(a) During the term of the Plan, a person who is initially elected or appointed
to the Board on or after the Effective Date and who is a Non-Employee Director
at the time of such initial election or appointment automatically shall be
granted 10,000 shares of Restricted Stock (subject to adjustment as provided in
Section 13) on the date of such initial election or appointment (an “Initial
Restricted Stock Award”). In addition, during the term of the Plan, each
Non-Employee Director automatically shall be granted (i) an Option to purchase
such number of shares of Common Stock as is determined by dividing (A) $75,000
by (B) (1) the Fair Market Value per share of the Common Stock on the date of
grant of such Option divided by (2) two (2) (subject to adjustment as provided
in Section 13) (a “Subsequent Option”), and (ii) such number of shares of
Restricted Stock as is determined by dividing (A) $75,000 by (B) the Fair Market
Value per share of the Common Stock on the date of grant of such Restricted
Stock (subject to adjustment as provided in Section 13) (a “Subsequent
Restricted Stock Award”), on the date of each annual meeting of stockholders on
or after the Effective Date (including the date of the 2008 annual meeting of
stockholders); provided, however, that a person who is initially elected to the
Board on or after the Effective Date at an annual meeting of stockholders
(including the 2008 annual meeting of stockholders) and who is a Non-Employee
Director at the time of such initial election shall receive only an Initial
Restricted Stock Award on the date of such election and shall not receive a
Subsequent Option or a Subsequent Restricted Stock Award until the date of the
next annual meeting of stockholders following such initial election. Members of
the Board who are employees of the Company who subsequently retire from the
Company and remain on the Board will not receive an Initial Restricted Stock
Award pursuant to the first sentence above, but to the extent that they are
otherwise eligible, will receive, after retirement from employment with the
Company, Subsequent Options and Subsequent Restricted Stock Awards as described
in the preceding sentence.

(b) The exercise price per share of the shares subject to each Subsequent Option
granted to a Non-Employee Director shall equal one hundred percent (100%) of the
Fair Market Value per Share on the date of grant.

(c) Except as otherwise provided in this Section 11, Initial Restricted Stock
Awards and Subsequent Restricted Stock Awards granted to Non-Employee Directors
pursuant to this Section 11 shall be subject to the terms and conditions of
Section 8. Initial Restricted Stock Awards and Subsequent Restricted Stock
Awards shall be subject to forfeiture to the Company upon the voluntary or
involuntary termination of the Non-Employee Director’s service with the Company
for any reason (including death or Disability). Initial Restricted Stock Awards
granted to Non-Employee Directors shall be released from the forfeiture
restriction over four (4) years, with twenty-five percent (25%) of the shares
subject to each



--------------------------------------------------------------------------------

Restricted Stock Award being released from the forfeiture restriction on the one
year anniversary of the date of issuance and the remaining shares being released
from the forfeiture restriction in twelve (12) equal quarterly installments
thereafter, unless otherwise determined by the Administrator. Subsequent
Restricted Stock Awards granted to Non-Employee Directors shall be released from
the forfeiture restriction in four (4) equal quarterly installments over a
12-month period following the date of the Award, unless otherwise determined by
the Administrator.

(d) Except as otherwise provided in this Section 11, Subsequent Options granted
to Non-Employee Directors pursuant to this Section 11 shall be subject to the
terms and conditions of Section 7. Subsequent Options granted to Non-Employee
Directors shall vest and become exercisable in equal monthly installments over a
12-month period following the date of grant, unless otherwise determined by the
Administrator. Subject to Sections 7(e)(ii), (iii) and (iv), the term of each
Option granted to a Non-Employee Director shall be ten (10) years from the date
the Subsequent Option is granted.

This Amendment to the Plan shall be effective as of March 13, 2008.

IN WITNESS WHEREOF, Tessera Technologies, Inc. has executed this Amendment to
the Plan this 13th day of March, 2008.

 

TESSERA TECHNOLOGIES, INC. By:   /s/ Bruce M. McWilliams Name:    Bruce M.
McWilliams Title:    President and Chief Executive Officer